DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-12, 14, 15, 17-19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (U.S. Pub. No. 2017/0026995 A1) and WI-FI ALLIANCE, Neighbor Awareness Networking (NAN) Specification” version 3.0, 10 December 2018 herein referred as “NAN specification 3.0”.



As per claims 1 and 9 Huang disclosed an electronic device comprising:
a communication module configured to support a first communication protocol and a second communication protocol (Figure. 2, elements 216 & 217, paragraphs.30 and 34) {Two types of networks I.E Neighbor Aware Network (NAN) and non-NAN utilizing respective communication protocols for establishing connection}; a processor operably connected to the communication module (paragraph.54) {Communication device utilizing one or more processors} ; and a memory operably connected to the processor, wherein the memory stores instructions that, when executed, enable the processor (paragraph.54) {Memory coupled to the one or more processors} to: establish a first connection based on the first communication protocol with a first external electronic device (Figure.1, element 125,paragraph.27) {Connection made over NAN network}; obtain identification information corresponding to a second external electronic device and communication information of the second external electronic device using the second communication protocol (Figure.1, element 130,paragraph.27) {Connection made over non-NAN network  I.E. WI-FI, WLAN, PAN, MAN etc.}.  However Huang did not explicitly disclose produce a first message including information related to at least one further available Window (FAW) determined based at least in part on information about the first connection and communication information of the second external electronic device, the at least one determined FAW being included in an interval between synchronized time durations; transmit the produced first message to the second external electronic device using the second communication protocol; receive, from the second external electronic device, a second message in response to the first message using the second communication protocol; and schedule, based at least in 
In the same field of endeavor (Figure.3, Section 2.2), “NAN specification 3.0” disclosed produce a first message including information related to at least one further available Window (FAW) (Section 5) {The NAN Scheduler in each NAN Device publishes its potential and committed availability schedules to interested peers in a same NAN Cluster, and collects the peers’ potential and committed availability schedules. A NAN Device’s availability schedules include DWs, Further Availability Windows (FAW/s),)} determined based at least in part on information about the first connection and communication information of the second external electronic device (section 5) { lf a NAN Device is available in more than one channel simultaneously in one committed FAW or ULW, and it sets Bit 2 (Simultaneous NDP data reception) to value of zero in the  capabilities field of the Device Capability attribute, a peer NAN Device shall transmit NAN data frames, which belong to the same NDI pair between the two NAN Devices, in the same channel within the FAW or ULW.},  the at least one determined FAW being included in an interval between synchronized time durations (NAN specification 3.0, section 6.2.3.1 and Figure 28) {FAWs included in the time intervals}; transmit the produced first message to the second external electronic device using the second communication protocol (Figure.19, Section 5.1.3) {A NAN Device may perform non-NAWN operations, such as Infrastructure connection, Bluetooth, or WiFi Direct. The schedule of the non-NAN operations may not be aligned with the boundaries of NAN Slots. If a NAN Device needs to follow an unaligned schedule for non-NAN operations, it shall transmit a frame with an Unaligned Schedule attribute to indicate the corresponding unaligned schedule.}; receive, from the second external electronic device, a second message in response to the first message using the second communication protocol; and schedule, based at least in part on the received second message, a data link with the second external electronic device based on the second communication protocol (Figure.33 and Section  6.2.3.3) {NAN Data Path (NDP)/ NAN Device Link (NDL) initiator receives the Data Path Response in a NAN Action Frame (NAF) with response NDL attribute completing the NDL schedule setup if the status subfield on the NDL attribute is set to “Accepted”}. 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated produce a first message including information related to at least one further available Window (FAW) determined based at least in part on information about the first connection and communication information of the second external electronic device, the at least one determined FAW being included in an interval between synchronized time durations; transmit the produced first message to the second external electronic device using the second communication protocol; receive, from the second external electronic device, a second message in response to the first message using the second communication protocol; and schedule, based at least in part on the received second message, a data link with the second external electronic device based on the second communication protocol as disclosed by “NAN specification 3.0” in the electronic device disclosed by Huang in order to make the device more robust, resilient and user friendly.

As per claim 17 Huang disclosed a method of scheduling a communication data link of an electronic device (paragraphs.27 and 30) {Scheduling information exchanged between devices over NAN data link}, the method comprising: establishing a first connection based on the first communication protocol with a first external electronic device (Figure.1, element 125, paragraph.27) {Connection made over NAN network};
obtaining identification information corresponding to a second external electronic device and a communication information of the second external electronic device using the second communication protocol (Figure.1, element 130,paragraph.27) {Connection made over non-NAN network  I.E. WI-FI, WLAN, PAN, MAN etc.}. However, Huang did not explicitly disclose producing a first message including information related to at least one further available Window (FAW) determined based at least in part on information about the first connection and the communication information of the second external electronic device; the at least one determined FAW being included in an interval between synchronized time durations; transmitting the produced first message to the second external electronic device using the second communication protocol; receiving, from the second external electronic device, a second message in response to the first message using the second communication protocol; and scheduling, based at least in part on the received second message, a data link with the second external electronic device based on the second communication protocol. 
In the same field of endeavor (Figure.3, Section 2.2), “NAN specification 3.0” disclosed, producing a first message including information related to at least one further available Window (FAW) (Section 5) {The NAN Scheduler in each NAN Device publishes its potential and committed availability schedules to interested peers in a same NAN Cluster, and collects the peers’ potential and committed availability schedules. A NAN Device’s availability schedules include DWs, Further Availability Windows (FAW/s),)} determined based at least in part on information about the first connection and the communication information of the second external electronic device (section 5) { lf a NAN Device is available in more than one channel simultaneously in one committed FAW or ULW, and it sets Bit 2 (Simultaneous NDP data reception) to value of zero in the  capabilities field of the Device Capability attribute, a peer NAN Device shall transmit NAN data frames, which belong to the same NDI pair between the two NAN Devices, in the same channel within the FAW or ULW.} the at least one determined FAW being included in an interval between synchronized time durations (NAN specification 3.0, section 6.2.3.1 and Figure 28) {FAWs included in the time intervals}; transmitting the produced first message to the second external electronic device using the second communication protocol (Figure.19, Section 5.1.3) { A NAN Device may perform non-NAWN operations, such as Infrastructure connection, Bluetooth, or WiFi Direct. The schedule of the non-NAN operations may not be aligned with the boundaries of NAN Slots. If a NAN Device needs to follow an unaligned schedule for non-NAN operations, it shall transmit a frame with an Unaligned Schedule attribute to indicate the corresponding unaligned schedule.}; receiving, from the second external electronic device, a second message in response to the first message using the second communication protocol; and scheduling, based at least in part on the received second message, a data link with the second external electronic device based on the second communication protocol  (Figure.33 and Section  6.2.3.3) {NAN Data Path (NDP)/ NAN Device Link (NDL) initiator receives the Data Path Response in a NAN Action Frame (NAF) with response NDL attribute completing the NDL schedule setup if the status subfield on the NDL attribute is set to “Accepted”}. 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated producing a first message including information related to at least one further available Window (FAW) determined based at least in part on information about the first connection and the communication information of the second external electronic device; the at least one determined FAW being included in an interval between synchronized time durations; transmitting the produced first message to the second external electronic device using the second communication protocol; receiving, from the second external electronic device, a second message in response to the first message using the second communication protocol; and scheduling, based at least in part on the received second message, a data link with the second external electronic device based on the second communication protocolas disclosed by “NAN specification 3.0” in the method disclosed by Huang in order to make the device more robust, resilient and user friendly.

As per claims 2, 10 and 18 Huang-“NAN specification 3.0” disclosed the electronic device of claim 1, wherein the first communication protocol supports a communication operation other than a neighbor awareness networking (NAN) communication operation, and wherein the second protocol supports the NAN communication operation (Huang, Figure. 2, elements 216 & 217, paragraphs. 30 and 34) {Two types of networks I.E Neighbor Aware Network (NAN) and non-NAN utilizing respective communication protocols for establishing connection}.

As per claims 3, 11 and 19 Huang-“NAN specification 3.0” disclosed the electronic device of claim 1, wherein the first message or the second message is included in at least one of a beacon, a service discovery frame (SDF), and a NAN action frame (NAF), which is transmitted within a synchronized time duration (Huang, paragraph.32) {Beacon being transmitted within the time unit}.

As per claims 4, 12 and 20 Huang-“NAN specification 3.0” disclosed the electronic device of claim 3, wherein the first message or the second message comprises one of a NAN availability attribute, an extended wireless local area network (WLAN) infrastructure attribute, and an unaligned schedule attribute (Huang, paragraph.82) {NAN availability attribute}.

As per claims 6 and 14 Huang-“NAN specification 3.0” disclosed the electronic device of claim 1, wherein the first message comprises at least one of channel information, band information, a start offset, a bit duration, and a period related to the at least one determined FAW (“NAN specification 3.0”, Section, 5.1.2.1 {Each Availability Entry specifies one or a sequence of FAWs, which are confined by following parameters: Time windows, specified by tile Time Bitmap Control field, tile Time Bitmap Length field, the Time Bitmap field; A band/channel or a band channel list, specified by the Band/Channel Entry List field}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the first message comprises at least one of channel information, band information, a start offset, a bit duration, and a period related to the at least one determined FAW as disclosed by “NAN specification 3.0” in the device disclosed by Huang in order to make the device more robust, resilient and user friendly.

As per claims 7 and 15 Huang-“NAN specification 3.0” disclosed the electronic device of claim 1, wherein the second message is configured as a schedule response comprising one of acceptance, refusal, or modification proposal with respect to the proposed schedule (“NAN specification 3.0”, section, 6.2.3.3) { If the NDP/NDL responder accepts the proposed immutable NDL Schedule, then the preferred primary channel of the NDP/NDL responder for the time slots in the accepted immutable NOL schedule shall be the same as the indicated preferred primary channel of the peer device for the proposed immutable NDL Schedule }.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the second message is configured as a schedule response comprising one of acceptance, refusal, or modification proposal with respect to the proposed schedule as disclosed by “NAN specification 3.0” in the device disclosed by Huang in order to make the device more robust, resilient and user friendly.


21. As per claims 21, 23, 24 Huang-“NAN specification 3.0” disclosed the electronic device of claim 1, wherein the communication information of the second external electronic device comprises information including at least one of a connection state between the second external electronic device and a third external electronic device (Huang, paragraph.78) {Third non-NAN device in communication with the second device}, channel information being used by the second external electronic device and an available channel of the second external electronic device (Huang, paragraphs. 80) {Channel availability and indication information}.

22. As per claims 22 and 25 Huang-“NAN specification 3.0” disclosed the electronic device of claim 1,wherein the first message further includes channel information related to the at least one FAW determined based at least in part on channel information related to the first connection and a communication information connection state of the second external electronic device (NAN specification 3.0”) (section 5) { lf a NAN Device is available in more than one channel simultaneously in one committed FAW or ULW, and it sets Bit 2 (Simultaneous NDP data reception) to value of zero in the  capabilities field of the Device Capability attribute, a peer NAN Device shall transmit NAN data frames, which belong to the same NDI pair between the two NAN Devices, in the same channel within the FAW or ULW.}  .
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated first message further includes channel information related to the at least one FAW determined based at least in part on channel information related to the first connection and a communication information connection state of the second external electronic device as disclosed by “NAN specification 3.0” in the device disclosed by Huang in order to make the device more robust, resilient and user friendly.


Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
Applicant argued that prior art failed to disclose the newly amended claims. 
As to applicant’s argument. Examiner has cited pertinent excerpts along with explanation from the prior arts to address the newly amended claims.
All dependent claims are also not patentable for the same reason provided for the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647